 



EXHIBIT 10.37
February 23, 2007
John S. Chen
Chairman, CEO, and President
Sybase, Inc.
(Delivered by hand)
Dear John:
This is to inform you of your 2007 compensation as approved by the Sybase, Inc.
Board of Directors:

  1.   Cash Compensation (effective January 1, 2007)

  1.   Annual base salary: $990,000     2.   Incentive bonus target: $1,250,000
    3.   Total target cash compensation (TTC): $2,240,000

  2.   Long-Term Incentives

  (a)   Restricted Stock Grant (3-year performance vest)

  •   87,600 shares

  (b)   Restricted Stock Grant (3-year cliff vest)

  •   58,500 shares

The vesting terms are set out in the relevant equity award grant agreement.
Sincerely,

     
/s/ Richard C. Alberding
   
Richard C. Alberding
   
Compensation Committee Chairman
   
Sybase, Inc.
   

CC: HR File

 